Breese, J. It is' contended by the appellee in this case that the register’s certificate received in evidence by the court, is evidence of title to the premises in controversy, and so made evidence by the fourth section of the act respecting evidence and depositions. (Scates’ Comp. 255.) That section is in these words: “ The official certificate of any register or receiver of any land office of the United States, to any fact or matter of record in his office, shall be received in evidence in any court in this State, and shall be competent to prove the fact so certified.” The fact stated in this certificate, and the only one, is, that on the 27th of May, 1817, the register’s predecessor in office had granted to one John Singleton a certificate numbered 218, as the then claimant of claim No. 697, survey No.-#13, for one hundred acres, in conformity with acts of Congress passed April 26th, 1816. Of this isolated fact, and of this alone, the certificate was competent evidence, for it is the only fact of record in his office to which he certifies. To make his certificate evidence of title, it should have been granted under the second clause of this section, which is as follows : “ The certificate of any such register, of the entry or purchase of any tract of land within his district, shall be deemed and taken to be evidence of title in the party who made such entry or purchase, or his heirs or assigns, and shall enable such party, his heirs or assigns, to recover the possession of the land described in such certificate, in any action of ejectment or forcible entry and detainer, unless a better legal and paramount title be exhibited for the same.” The certificate in question contains no statement of “ an entry and purchase ” by any one. The only fact to which it speaks is, that a certificate was granted to John Singleton, as claimant of a certain claim and survey. Such a certificate is not, under our statute, nor by any act of Congress, evidence of title, in ejectment. The judgment is reversed, and the cause remanded. Judgment reversed.